                                                                               1 ZACHARY J. ALINDER (State Bar No. 209009)
                                                                                 E-Mail:       zalinder@sideman.com
                                                                               2 LYNDSEY C. HEATON (State Bar No. 262883)
                                                                                 E-Mail:       lheaton@sideman.com
                                                                               3 SIDEMAN & BANCROFT LLP
                                                                                 One Embarcadero Center, Twenty-Second Floor
                                                                               4 San Francisco, California 94111-3711
                                                                                 Telephone:    (415) 392-1960
                                                                               5 Facsimile:    (415) 392-0827

                                                                               6 Attorneys for Plaintiff
                                                                                 TESLA, INC.
                                                                               7

                                                                               8                                  UNITED STATES DISTRICT COURT

                                                                               9                                 NORTHERN DISTRICT OF CALIFORNIA
              SIDEMAN & BANCROFT LLP




                                                                              10
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 TESLA, INC., a Delaware Corporation,             Case No. 3:19-cv-01462

                                                                              12                    Plaintiff,
                                                                                                                                  COMPLAINT FOR DAMAGES AND
                                                                              13            v.                                    INJUNCTIVE RELIEF FOR:
LAW OFFICES




                                                                              14 ZOOX, INC., a Delaware Corporation;              1.   MISAPPROPRIATION OF TRADE
                                                                                 SCOTT TURNER, an individual; SYDNEY                   SECRETS UNDER THE DEFEND
                                                                              15 COOPER, an individual; CHRISTIAN                      TRADE SECRETS ACT;
                                                                                 DEMENT, an individual; and, CRAIG                2.   MISAPPROPRIATION OF TRADE
                                                                              16 EMIGH, an individual,                                 SECRETS UNDER THE CALIFORNIA
                                                                                                                                       UNIFORM TRADE SECRETS ACT;
                                                                              17                    Defendants.                   3.   BREACH OF CONTRACT;
                                                                                                                                  4.   BREACH OF DUTY OF LOYALTY;
                                                                              18                                                       AND,
                                                                                                                                  5.   AIDING AND ABETTING BREACH OF
                                                                              19                                                       DUTY OF LOYALTY.

                                                                              20
                                                                                                                                  DEMAND FOR JURY TRIAL
                                                                              21

                                                                              22

                                                                              23

                                                                              24

                                                                              25

                                                                              26

                                                                              27

                                                                              28

                                                                                   9963-2\3935412                                                          Case No. 3:19-cv-01462
                                                                                                             COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                               1                                     SUMMARY OF THE ACTION

                                                                               2            1.      This dispute arises out of the concerted efforts of Zoox, Inc. (“Zoox”), a competitor

                                                                               3 to Tesla, Inc. (“Tesla”), and several now-former Tesla employees, to steal Tesla’s proprietary

                                                                               4 information and trade secrets to help Zoox leapfrog past years of work needed to develop and run

                                                                               5 its own warehousing, logistics, and inventory control operations. As they departed Tesla, these

                                                                               6 employees, including Defendants Scott Turner (“Turner”), Sydney Cooper (“Cooper”), Christian

                                                                               7 Dement (“Dement”), and Craig Emigh (“Emigh”), absconded with select proprietary Tesla

                                                                               8 documents useful to their new employer, and at least one of them used Tesla’s confidential

                                                                               9 information to target other Tesla employees for hiring by Zoox. In the process, they
              SIDEMAN & BANCROFT LLP




                                                                              10 misappropriated Tesla’s trade secrets, violated their agreements with Tesla, and breached their
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 duties of loyalty, all with the knowledge and support of Zoox.

                                                                              12            2.      The theft here was blatant and intentional. For example, just before departing Tesla

                                                                              13 for Zoox, Defendant Turner – a manager in Tesla’s Newark, California Regional Distribution
LAW OFFICES




                                                                              14 Center – emailed two confidential Tesla documents to his personal email address, with only the

                                                                              15 words “you sly dog you...” in the body of the email. Similarly, shortly before his own departure

                                                                              16 from Tesla, Defendant Dement – a former warehouse supervisor – sent four confidential Tesla

                                                                              17 documents to his personal email account, with the subject line “Good Stuff.” After Defendant

                                                                              18 Emigh joined Zoox, he mistakenly sent an email to Cooper’s old Tesla email address, attaching a
                                                                              19 modified version of a Tesla proprietary document, freshly-emblazoned with the Zoox logo, yet

                                                                              20 still bearing the layout, design, and other vestiges of the Tesla version – showing, without doubt,

                                                                              21 that the Defendants are actively using the Tesla information they stole.

                                                                              22            3.      While Tesla respects that employees may decide to pursue other employment

                                                                              23 opportunities, it must take action when current and former employees abuse their positions of trust

                                                                              24 and blatantly violate their legal and contractual obligations to Tesla. Accordingly, Tesla files this

                                                                              25 action (the “Action”) to put a stop to Defendants’ illegal conduct, prevent further misuse of

                                                                              26 Tesla’s proprietary information and trade secrets, and to recover all damages caused by

                                                                              27 Defendants’ unlawful scheme.

                                                                              28

                                                                                   9963-2\3935412                                      1                              Case No. 3:19-cv-01462
                                                                                                            COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                               1                                              THE PARTIES

                                                                               2            4.      Tesla is a Delaware corporation with its principal place of business at 3500 Deer

                                                                               3 Creek Road, Palo Alto, California.

                                                                               4            5.      Tesla is informed and believes, and thereon alleges, that Zoox, including doing

                                                                               5 business in California as Zoox Labs, Inc., is a Delaware corporation with its principal place of

                                                                               6 business in Foster City in San Mateo County, California and with testing operations in San

                                                                               7 Francisco, California.

                                                                               8            6.      Tesla is informed and believes, and thereon alleges, that Turner is a California

                                                                               9 resident with his principal residence in Union City, California, and that he is currently an
              SIDEMAN & BANCROFT LLP




                                                                              10 employee of Zoox. Turner is also a former employee of Tesla.
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11            7.      Tesla is informed and believes, and thereon alleges, that Cooper is a California

                                                                              12 resident with her principal residence in Hercules, California, and that she is currently an employee

                                                                              13 of Zoox. Cooper is also a former employee of Tesla.
LAW OFFICES




                                                                              14            8.      Tesla is informed and believes, and thereon alleges, that Dement is a Pennsylvania

                                                                              15 resident with his principal residence in Macungie, Pennsylvania, and that he was expected to join

                                                                              16 Zoox as well. Dement is also a former employee of Tesla.

                                                                              17            9.      Tesla is informed and believes, and thereon alleges, that Emigh is a California

                                                                              18 resident with his principal residence in Fremont, California, and that he is currently an employee
                                                                              19 of Zoox. Emigh is also a former employee of Tesla.

                                                                              20            10.     Tesla refers in this Complaint to Turner, Cooper, Dement, and Emigh collectively

                                                                              21 as the “Individual Defendants.” Tesla refers to the Individual Defendants and Zoox, together, as

                                                                              22 “Defendants.”

                                                                              23                                     JURISDICTION AND VENUE

                                                                              24            11.     This action arises under the Defend Trade Secrets Act, and this Court has subject

                                                                              25 matter jurisdiction under 28 U.S.C. § 1331 and 18 U.S.C. § 1836(c). This Court has supplemental

                                                                              26 jurisdiction over Tesla’s state-law claims pursuant to 28 U.S.C. § 1367 because they form part of

                                                                              27 the same case or controversy as the federal claims and derive from the same operative facts.

                                                                              28            12.     This Court has personal jurisdiction over Defendants because they have transacted

                                                                                   9963-2\3935412                                     2                              Case No. 3:19-cv-01462
                                                                                                            COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                               1 business in and have caused injury to Tesla within the State of California. As discussed below, the

                                                                               2 Individual Defendants also breached agreements with Tesla that provide for exclusive jurisdiction

                                                                               3 in the state and federal courts in Santa Clara or San Francisco Counties. Further, Tesla is

                                                                               4 informed and believes that most of the Individual Defendants reside in the Northern District.

                                                                               5            13.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because a

                                                                               6 substantial part of the events giving rise to the claims occurred in this District, and because the

                                                                               7 Individual Defendants have contractually agreed to litigate disputes in this District.

                                                                               8                                   INTRA-DISTRICT ASSIGNMENT

                                                                               9            14.     Pursuant to Civ. L.R. 3-2, this Action is properly assignable in the San Francisco
              SIDEMAN & BANCROFT LLP




                                                                              10 Division or San Jose Division, as the Individual Defendants’ agreements with Tesla provide for
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 exclusive jurisdiction in the state and federal courts located in Santa Clara or San Francisco

                                                                              12 Counties, and Zoox has its principal place of business in San Mateo County.

                                                                              13                         FURTHER RELEVANT FACTUAL ALLEGATIONS
LAW OFFICES




                                                                              14            A. Tesla and Its Proprietary Distribution and Logistics Systems

                                                                              15            15.     Tesla is an American company that designs, manufactures, and sells electric cars,

                                                                              16 electric vehicle powertrain components, as well as scalable clean energy generation and storage

                                                                              17 products. Tesla also researches and develops self-driving capability for integration in its electric

                                                                              18 vehicles. Tesla is the world’s first vertically-integrated sustainable energy company, and has
                                                                              19 established a global network of stores, vehicle service centers, and charging stations to accelerate

                                                                              20 the widespread adoption of zero-emissions vehicles.

                                                                              21            16.     As a vertically-integrated company, Tesla has expended significant resources in

                                                                              22 developing its sourcing, design, manufacturing, warehousing, and distribution logistics and

                                                                              23 operations. For example, Tesla has developed a proprietary system called WARP, a multi-

                                                                              24 functional software platform designed to manage Tesla’s manufacturing, warehousing, inventory,

                                                                              25 distribution, transportation, and implementation systems. As another example, Tesla employs a

                                                                              26 proprietary system to track inventory into and out of its warehouses and distribution centers and

                                                                              27 utilizes a variety of manuals and process documents to memorialize those procedures. These

                                                                              28 materials and knowhow were developed by Tesla over many years, and at great expense, and

                                                                                   9963-2\3935412                                      3                             Case No. 3:19-cv-01462
                                                                                                            COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                               1 Tesla considers them to be proprietary, confidential trade secrets.

                                                                               2            B. Tesla Vigorously Protects Its Confidential Information

                                                                               3            17.     Tesla’s policies and practices robustly protect confidential and proprietary

                                                                               4 information, including the information misappropriated by Defendants here. For example, Tesla

                                                                               5 requires all its employees to enter into non-disclosure agreements that obligate them to safeguard

                                                                               6 the company’s confidential information, including trade secrets and source code. As further

                                                                               7 discussed below, employees must sign these agreements as a condition of their employment, and

                                                                               8 must periodically re-sign as the company updates its agreements.

                                                                               9            18.     In addition, Tesla secures its physical facilities by restricting access to authorized
              SIDEMAN & BANCROFT LLP




                                                                              10 personnel, and then monitoring actual access with security guards and cameras. Visitors to Tesla’s
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 facilities must check in with a receptionist or security guard, sign a nondisclosure agreement, and

                                                                              12 submit to a photograph. Visitors must further be escorted by a Tesla employee at all times.

                                                                              13            19.     Tesla also protects its confidential information with stringent information security
LAW OFFICES




                                                                              14 policies and practices. Tesla’s network and servers are themselves password-protected and

                                                                              15 firewall-protected and are accessible only to current Tesla employees with proper credentials.

                                                                              16 After an employee resigns or is terminated, Tesla promptly deactivates that user’s system

                                                                              17 permissions, which cuts off access to Tesla’s network.

                                                                              18            20.     In addition, Tesla policy forbids employees from sending confidential information

                                                                              19 to unauthorized third parties, and even to employees’ own personal email addresses. This policy

                                                                              20 is conveyed to employees in a number of ways, both formally and informally, including through a

                                                                              21 written reminder that employees “must not … forward work emails outside of … Tesla or to a

                                                                              22 personal email account,” which Turner, Dement and Emigh each signed and acknowledged.

                                                                              23            C. The Former Tesla Employees Hired By Zoox

                                                                              24            21.     The Individual Defendants here worked in warehouse and distribution center

                                                                              25 management at Tesla’s regional Parts Distribution Centers (“PDC”) in Newark, California and

                                                                              26 Bethlehem, Pennsylvania. Defendant Turner joined Tesla on May 19, 2014 and most recently

                                                                              27 served as Tesla’s Distribution Center Manager at Tesla’s PDC in Newark. In that role, Turner

                                                                              28 served as a manager with Defendants Emigh and Cooper as his direct or indirect reports.

                                                                                   9963-2\3935412                                       4                               Case No. 3:19-cv-01462
                                                                                                             COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                               1 Defendant Dement joined Tesla on October 20, 2014, and initially worked in Tesla’s Newark PDC

                                                                               2 with Defendant Turner. In his last position with Tesla, Dement served as a Supervisor at Tesla’s

                                                                               3 warehouse in Bethlehem, Pennsylvania. Defendant Emigh joined Tesla on September 21, 2015.

                                                                               4 In his last role at Tesla, Emigh had the position of Regional Parts Distribution Supervisor, also at

                                                                               5 Tesla’s Newark PDC. Defendant Cooper was the latest to join Tesla, on May 21, 2018. Cooper’s

                                                                               6 last role was as the Supervisor of the Inventory Control Team at the Newark PDC. As a result of

                                                                               7 its investigation, Tesla believes that Turner, Emigh, and Cooper are all current employees of Zoox,

                                                                               8 and that Dement is either a Zoox employee or is expected to become one in short order.

                                                                               9            D. The Individual Defendants Each Agreed to Safeguard Tesla’s Confidential
              SIDEMAN & BANCROFT LLP




                                                                              10                    Information and to Avoid Unfair Solicitation
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11            22.        As a condition of their employment, all of the Individual Defendants agreed to

                                                                              12 maintain the confidentiality of Tesla’s information and to avoid poaching Tesla’s employees

                                                                              13 within one year of their departure. For each of the Individual Defendants, the operative non-
LAW OFFICES




                                                                              14 disclosure agreement was the Tesla, Inc. Employee Nondisclosure And Inventions Assignment

                                                                              15 Agreement (referred to herein as the “NDA” or “Non-Disclosure Agreement”), which was

                                                                              16 electronically signed by Turner on August 31, 2017, Cooper on June 13, 2018, Emigh on

                                                                              17 September 20, 2015, and Dement on October 19, 2014.

                                                                              18            23.        Through the NDA, Tesla employees pledge, among other things, to not disclose

                                                                              19 Tesla’s “Proprietary Information,” defined to include “all information, in whatever form and

                                                                              20 format, to which I have access by virtue of and in the course of my employment,” and

                                                                              21 encompassing, as relevant here, “technical data, trade secrets, know-how, … plans, designs, …

                                                                              22 methods, processes, … data, programs, lists of or information relating to, employees, suppliers, ...

                                                                              23 financial information and other business information[.]” NDA ¶ 1 (attached hereto as Exhibit A

                                                                              24 and incorporated herein).

                                                                              25            24.        Pursuant to the NDAs, the Individual Defendants also agreed to refrain from

                                                                              26 soliciting Tesla’s employees to work at another company within 12 months of leaving Tesla, in

                                                                              27 recognition of the fact that the Individual Defendants “have obtained . . . valuable information

                                                                              28 about the Company’s employees” during their time at Tesla. NDA ¶ 9.2.1. The NDA also

                                                                                   9963-2\3935412                                        5                             Case No. 3:19-cv-01462
                                                                                                               COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                               1 precludes employees from using confidential information—including about employees’ pay,

                                                                               2 expertise, and projects—at any time to recruit away Tesla’s employees. NDA ¶ 9.2.2; see ¶ 1.

                                                                               3            E. Zoox Aims to Build a Fleet of Autonomous Vehicles and to Compete with Tesla

                                                                               4            25.           Defendant Zoox is reportedly attempting to create a robotic taxi service and plans

                                                                               5 to build, own, and operate its own fleet of self-driving electric vehicles. This aspiration echoes

                                                                               6 Tesla’s longstanding plans to allow customers to add their Tesla vehicles to a shared, self-driving

                                                                               7 Tesla fleet, and thereby earn money when they are not using their vehicles. Like numerous other

                                                                               8 companies, Zoox has branded itself as a competitor to Tesla.

                                                                               9            26.           Zoox is targeting a launch date of 2020, and to date, has not commercially released
              SIDEMAN & BANCROFT LLP




                                                                              10 any self-driving cars or software. To meet its goal, Zoox has said it will need an “enormous
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 amount of cash and lots of good engineers.” To do so, it has aggressively hired current and former

                                                                              12 Tesla employees. See Robotaxi Startup Zoox Becomes A Big Acquirer Of Tesla-Incubated

                                                                              13 Talent, Forbes.com, June 27, 2018. As of June 2018, more than 80 of Zoox’s 500 employees
LAW OFFICES




                                                                              14 (16%) reportedly came directly to Zoox from Tesla. See id. Currently, over 100 LinkedIn profiles

                                                                              15 list Zoox as a current employer and Tesla as a former employer.

                                                                              16            F. Zoox Hires the Individual Defendants, and Each Time Receives New Tesla

                                                                              17                    Confidential Information

                                                                              18            27.           The facts here, while egregious, are not complicated. Based on the information

                                                                              19 uncovered to date, former Tesla employee Turner initially left Tesla to join Zoox and took Tesla

                                                                              20 trade secret and proprietary documents with him. Emigh joined shortly thereafter, apparently

                                                                              21 followed by Cooper and Dement, and they too took Tesla trade secret and proprietary information

                                                                              22 with them as they departed. These trade secret and proprietary documents were then used by Zoox

                                                                              23 in its bid to catch up to, and compete with, Tesla.

                                                                              24                    (1)          Turner

                                                                              25            28.           On November 1, 2018, Turner emailed two confidential Tesla documents from his

                                                                              26 Tesla email account to his personal email address with the note to himself, “you sly dog you.”

                                                                              27 The attachments contained confidential and proprietary Tesla receiving and inventory procedures,

                                                                              28 as well as internal schematics and line drawings of the physical layouts of certain Tesla

                                                                                   9963-2\3935412                                           6                              Case No. 3:19-cv-01462
                                                                                                                  COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                               1 warehouses. He sent another email to his personal email address that same day, attaching an

                                                                               2 additional confidential Tesla document, and a note that said, “Ooooh man... so much time and

                                                                               3 effort. Loved every second of it though.” Turner resigned a little over a month later.

                                                                               4            29.     As Tesla has now learned, by February 2019, Turner was actively recruiting

                                                                               5 Cooper and Dement (still employees at Tesla) to come over to Zoox. Turner also provided the

                                                                               6 names of at least four other Tesla employees to a Zoox recruiter along with insights about their

                                                                               7 pay structure at Tesla and a recommendation for their starting salaries at Zoox. In addition, in late

                                                                               8 February, Turner sent text messages to Cooper requesting copies of confidential Tesla documents

                                                                               9 relating to inventory management. Tesla does not know what was sent in response to Turner’s
              SIDEMAN & BANCROFT LLP




                                                                              10 request.
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11                    (2)    Emigh

                                                                              12            30.     The pattern repeated with Emigh. On December 4, Emigh emailed himself a

                                                                              13 proprietary Tesla document relating to Tesla’s standards for workplace safety and efficiency. He
LAW OFFICES




                                                                              14 resigned on December 9, 2018, and he now works at Zoox.

                                                                              15                    (3)    Cooper

                                                                              16            31.     With Cooper, there was a small variation on the theme. On February 26, 2019,

                                                                              17 Cooper submitted her resignation to Tesla and indicated she had accepted a job offer at Zoox. The

                                                                              18 next day, on February 27th, Tesla met with Cooper regarding allegations that she had provided
                                                                              19 confidential Tesla information to Turner and Zoox. Cooper denied the allegations initially. When

                                                                              20 presented with two confidential and proprietary Tesla documents (relating to inventory control

                                                                              21 procedures) she had sent to Turner, she admitted to doing so and made vague excuses. A later

                                                                              22 review of her Tesla emails revealed that Cooper had sent at least one more proprietary Tesla

                                                                              23 document (relating to Tesla’s human resource policies) to Turner at his Zoox email address.

                                                                              24                    (4)    Dement

                                                                              25            32.     The obfuscation continued with Dement. On March 1, 2019, Tesla met with

                                                                              26 Dement regarding Zoox and Turner. During that interview, Dement did not reveal that Turner had

                                                                              27 been recruiting him for a job, nor did he tell Tesla that he planned to resign. Tesla later uncovered

                                                                              28 that, on February 28, 2019, Dement had sent an email from his Tesla account to his personal email

                                                                                   9963-2\3935412                                    7                             Case No. 3:19-cv-01462
                                                                                                            COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                               1 account with the subject line “Good Stuff” and attached four confidential and proprietary Tesla

                                                                               2 documents. Among other things, these documents included confidential and proprietary

                                                                               3 information regarding a Tesla “Service Campaign” related to Tesla’s Falcon Wing doors for its

                                                                               4 Model X, and included confidential parts pricing information, an export of information of Tesla’s

                                                                               5 confidential and proprietary WARP system regarding the tracking and monitoring of parts

                                                                               6 inventory, and several analyses of such information.

                                                                               7            G. Zoox Mistakenly Reveals Actual Use of The Stolen Tesla Documents

                                                                               8            33.     A few weeks later, on March 12, 2019, Emigh sent an email using his @zoox.com

                                                                               9 email address to Cooper’s old email address at Tesla. Presumably this email was inadvertent and
              SIDEMAN & BANCROFT LLP




                                                                              10 the result of Cooper’s old Tesla email address auto-populating. The subject line of the email was
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 “Stocking SOP,” and the document contained one attachment, titled “Receiving WI-19-CHESS-

                                                                              12 STK-01.” The document bore the Zoox logo and described detailed processes for stocking

                                                                              13 product systematically and physically within a warehouse. The Logistics Manager listed on the
LAW OFFICES




                                                                              14 Zoox document was Turner.

                                                                              15            34.     Tesla has determined that this “Zoox” document was based nearly entirely on a

                                                                              16 proprietary Tesla standard operating procedures (“SOP”) document. The Tesla version had been

                                                                              17 emailed by Turner (while still at Tesla) to the employee who would be replacing him, with the

                                                                              18 subject line, “Do Not Forward.” While the email from Turner seemed innocuous at the time,
                                                                              19 Tesla later learned that Turner had blind copied Cooper on this email—without context or

                                                                              20 explanation.

                                                                              21            35.     The layout and structure of the Tesla and “Zoox” versions are nearly identical.

                                                                              22 Indeed, Zoox left at least one reference to another proprietary Tesla document, showing that Zoox

                                                                              23 didn’t even bother to remove references to Tesla when copying Tesla’s work. Tesla, on the other

                                                                              24 hand, spent significant time and effort in creating, modifying, and updating this SOP document, as

                                                                              25 evidenced by the version control information which identifies numerous previous iterations

                                                                              26 created over four years of work.

                                                                              27            36.     Turner made a similar blunder on March 15, 2019, mistakenly forwarding a

                                                                              28 document from his Zoox email address to Cooper’s old Tesla email address, which appears to be

                                                                                   9963-2\3935412                                     8                              Case No. 3:19-cv-01462
                                                                                                            COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                               1 another Tesla procedures document that has been modified and emblazoned with a Zoox logo.

                                                                               2            37.        These “slipups” remove any doubt about why the Individual Defendants took

                                                                               3 Tesla’s proprietary and trade secret documents and confirm that Zoox is wrongfully using the

                                                                               4 stolen materials for its own benefit. Moreover, given the circumstances, there can be no doubt that

                                                                               5 Zoox is aware of the Individuals’ theft of Tesla’s documents. The pattern is undeniable, and the

                                                                               6 benefits to Zoox are clear.

                                                                               7            H. The Stolen Tesla Documents Were Confidential and Proprietary, and Their

                                                                               8                    Misappropriation Has Damaged Tesla

                                                                               9            38.        The documents stolen from Tesla include Tesla’s confidential, proprietary, and
              SIDEMAN & BANCROFT LLP




                                                                              10 trade secret information. Among other things, the documents provide a roadmap for how to
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 design, implement, and manage a warehouse and inventory system for the production of electric

                                                                              12 vehicles. This information allows Zoox to copy significant parts of Tesla’s work in these areas,

                                                                              13 without investing the substantial effort, time, and resources that Zoox would need to even attempt
LAW OFFICES




                                                                              14 to develop these systems on its own. This is information that Tesla does not make available to

                                                                              15 competitors or to the public.

                                                                              16            39.        The stolen documents also disclose information about prices that Tesla has

                                                                              17 negotiated with certain vendors, which is competitively sensitive and closely guarded. This

                                                                              18 pricing information could allow a competitor such as Zoox to obtain the same or better pricing
                                                                              19 from its suppliers by leveraging Tesla’s internal and confidential pricing information.

                                                                              20            40.        There can be no doubt that the confidential and proprietary Tesla documents and

                                                                              21 data specifically exfiltrated by these Zoox employees have independent value from being not

                                                                              22 generally known and that the information in them could not be readily ascertainable through

                                                                              23 proper means. That is not only objectively the case, but the fact that employees and former

                                                                              24 employees of Tesla took such risks to steal these documents further demonstrates their value.

                                                                              25 / / / /

                                                                              26 / / / /

                                                                              27 / / / /

                                                                              28 / / / /

                                                                                   9963-2\3935412                                        9                             Case No. 3:19-cv-01462
                                                                                                               COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                               1                                    TESLA’S CLAIMS FOR RELIEF

                                                                               2                                       FIRST CAUSE OF ACTION

                                                                               3                          (Misappropriation of Trade Secrets under the Defend

                                                                               4                               Trade Secrets Act, 18 U.S.C. § 1836 et seq.)

                                                                               5                                          Against All Defendants

                                                                               6            41.     Tesla incorporates the preceding paragraphs of this Complaint as if fully set forth

                                                                               7 herein.

                                                                               8            42.     Tesla’s information, designs, and other “knowhow” related to its technical,

                                                                               9 logistical, and operational plans, manuals, programs, and procedures constitute trade secrets as
              SIDEMAN & BANCROFT LLP




                                                                              10 defined by the Defense of Trade Secrets Act.
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11            43.     Tesla maintains its trade secrets as confidential and proprietary and does not share

                                                                              12 them with competitors or the public.

                                                                              13            44.     Tesla keeps the trade secret information alleged in this Complaint confidential and
LAW OFFICES




                                                                              14 has undertaken reasonable efforts to maintain the secrecy of the trade secrets at issue, as alleged

                                                                              15 above.

                                                                              16            45.     Tesla’s vehicle and other products are regularly shipped and sold in interstate and

                                                                              17 foreign commerce. As such, Tesla’s confidential, proprietary, and trade secret information relates

                                                                              18 to products and services used, sold, shipped and/or ordered in, or intended to be used, sold,
                                                                              19 shipped and/or ordered in, interstate or foreign commerce.

                                                                              20            46.     Tesla’s trade secret information described herein derives independent economic

                                                                              21 value from not being generally known to, and not being readily ascertainable through proper

                                                                              22 means by, others who could obtain economic value from the disclosure or use of the information.

                                                                              23            47.     Such confidential information constitutes trade secrets within the meaning of the

                                                                              24 Defense of Trade Secrets Act.

                                                                              25            48.     In violation of Tesla’s rights, Defendants misappropriated Tesla’s trade secret

                                                                              26 information in the improper and unlawful manner alleged herein. As alleged above, the Individual

                                                                              27 Defendants accessed Tesla’s trade secret information while working as employees of Tesla and

                                                                              28 then transmitted such trade secret information to Defendant Zoox in violation of the Individual

                                                                                   9963-2\3935412                                     10                              Case No. 3:19-cv-01462
                                                                                                             COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                               1 Defendants’ duties of loyalty as employees to Tesla and in breach of their NDAs with Tesla.

                                                                               2 Upon information and belief, Defendant Zoox was aware of the restrictions on the Individual

                                                                               3 Defendants’ ability to transmit Tesla’s trade secret information, yet encouraged the Individual

                                                                               4 Defendants to do so and has since used Tesla’s trade secrets for its benefit. Defendants’

                                                                               5 misappropriation of Tesla’s confidential, proprietary, and trade secret information was intentional,

                                                                               6 knowing, willful, malicious, fraudulent, and oppressive. Defendants have attempted and continue

                                                                               7 to attempt to conceal their misappropriation.

                                                                               8            49.     Defendants knew or should have known under the circumstances that the

                                                                               9 information misappropriated was trade secret information.
              SIDEMAN & BANCROFT LLP




                                                                              10            50.     Tesla is informed and believes, and on that basis alleges, that Defendants are now
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 using Tesla’s trade secrets, without its consent, to build and run competing warehousing, logistics,

                                                                              12 and inventory control operations.

                                                                              13            51.     Tesla is informed and believes, and on that basis alleges, that if Defendants are not
LAW OFFICES




                                                                              14 enjoined, Defendants will continue to misappropriate and use Tesla’s trade secret information for

                                                                              15 their own benefit and to Tesla’s detriment.

                                                                              16            52.     As a direct and proximate result of Defendants’ conduct, Tesla has been damaged

                                                                              17 in amount to be proven at trial. Tesla has also incurred, and will continue to incur, additional

                                                                              18 damages, costs and expenses, including attorney’s fees, as a result of Defendants’
                                                                              19 misappropriation. As a further proximate result of the misappropriation and use of Tesla’s trade

                                                                              20 secrets, Defendants were unjustly enriched.

                                                                              21            53.     If Defendants’ conduct is not stopped, Tesla will continue to suffer competitive

                                                                              22 harm and irreparable injury. Because Tesla’s remedy at law is inadequate, Tesla seeks, in addition

                                                                              23 to damages, temporary, preliminary, and permanent injunctive relief to recover and protect its

                                                                              24 confidential, proprietary, and trade secret information and other legitimate business interests.

                                                                              25            54.     In performing the conduct described herein, Defendants acted willfully and

                                                                              26 maliciously, intending to injure Tesla and to wrongfully obtain an advantage at Tesla’s expense

                                                                              27 and detriment. As a result of this conduct, Tesla is entitled to an award of exemplary damages

                                                                              28 against Defendants as well as attorneys’ fees and costs incurred in this action.

                                                                                   9963-2\3935412                                     11                              Case No. 3:19-cv-01462
                                                                                                             COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                               1                                         SECOND CAUSE OF ACTION

                                                                               2             (Misappropriation of Trade Secrets under the California Uniform Trade Secrets Act,

                                                                               3                                       Cal. Civ. Code § 3426 et seq.)

                                                                               4                                          Against All Defendants

                                                                               5            55.     Tesla incorporates the preceding paragraphs of this Complaint as if fully set forth

                                                                               6 herein.

                                                                               7            56.     Tesla’s information, designs, and other “know how” related to its technical,

                                                                               8 logistical, and operational plans, manuals, programs, and procedures constitute trade secrets as

                                                                               9 described above and as defined by California’s Uniform Trade Secrets Act.
              SIDEMAN & BANCROFT LLP




                                                                              10            57.     Tesla keeps the trade secret information alleged in this Complaint confidential and
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 has undertaken reasonable efforts to maintain the secrecy of the trade secrets at issue, as discussed

                                                                              12 above. Tesla’s trade secret information described herein derives independent economic value from

                                                                              13 not being generally known to the public or others who could obtain economic value from their
LAW OFFICES




                                                                              14 disclosure or use (such as competitors).

                                                                              15            58.     Such confidential information constitutes trade secrets within the meaning of

                                                                              16 California Civil Code Section 3426.1.

                                                                              17            59.     Defendant Zoox misappropriated Tesla’s trade secret information at least by

                                                                              18 acquiring such information improperly from the Individual Defendants in violation of those
                                                                              19 individuals’ duties of loyalty to Tesla and in breach of their NDAs.

                                                                              20            60.     Defendants knew or should have known under the circumstances that the

                                                                              21 information misappropriated was trade secret information.

                                                                              22            61.     Tesla is informed and believes, and on that basis alleges, that Defendants are now

                                                                              23 using Tesla’s trade secrets, without its consent, to build and run competing warehousing, logistics,

                                                                              24 and inventory control operations.

                                                                              25            62.     Defendants’ misconduct detailed herein constitutes misappropriation of Tesla’s

                                                                              26 trade secrets and violates Sections 3426 et seq. of the California Civil Code. As a direct and

                                                                              27 proximate result of Defendants’ conduct, Tesla has been damaged in amount to be proven at trial.

                                                                              28 Tesla has also incurred, and will continue to incur, additional damages, costs and expenses,

                                                                                   9963-2\3935412                                     12                              Case No. 3:19-cv-01462
                                                                                                             COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                               1 including attorney’s fees, as a result of Defendants’ misappropriation. As a further proximate

                                                                               2 result of the misappropriation and use of Tesla’s trade secrets, Defendants were unjustly enriched.

                                                                               3            63.     Pursuant to Section 3426.2 of the California Civil Code, Tesla is entitled to an

                                                                               4 injunction to prohibit Defendants from using, disclosing and/or otherwise benefiting from Tesla’s

                                                                               5 trade secrets, to eliminate any commercial advantage that Defendants may otherwise derive from

                                                                               6 their misappropriation, and to require Defendants to immediately return to Tesla all confidential

                                                                               7 information, documents, and any other misappropriated materials.

                                                                               8            64.     Pursuant to Section 3426.3 of the California Civil Code, Tesla is entitled to recover

                                                                               9 its damages incurred by virtue of Defendants’ wrongful misappropriation of their trade secrets, in
              SIDEMAN & BANCROFT LLP




                                                                              10 addition to disgorgement of all amounts by which Defendants have been unjustly enriched, or the
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 payment of a reasonable royalty, in an amount to be proven at trial.

                                                                              12            65.     In performing the conduct described herein, Defendants acted willfully and

                                                                              13 maliciously, intending to injure Tesla and to wrongfully obtain an advantage at Tesla’s expense.
LAW OFFICES




                                                                              14 Pursuant to Section 3426.3 of the California Civil Code, Tesla is entitled to all remedies available

                                                                              15 under the law to compensate Tesla, including but not limited to an award of exemplary damages

                                                                              16 against Defendants.

                                                                              17            66.     Pursuant to Section 3426.4 of the California Civil Code, Tesla is also entitled to an

                                                                              18 award of its attorneys’ fees and costs incurred in this action.
                                                                              19                                      THIRD CAUSE OF ACTION

                                                                              20                                           (Breach of Contract)

                                                                              21                Against the Individual Defendants (Turner, Cooper, Dement, and Emigh)

                                                                              22            67.     Tesla incorporates the preceding paragraphs of this Complaint as if fully set forth

                                                                              23 herein.

                                                                              24            68.     In connection with their employment at Tesla, the Individual Defendants entered

                                                                              25 into several agreements, including but not limited to an NDA, in the form of Exhibit A, attached

                                                                              26 hereto. These confidentiality obligations were periodically reinforced by Tesla throughout the

                                                                              27 Individual Defendants’ employment. As further alleged above, the NDA also contained limited

                                                                              28 non-solicitation agreements as well.

                                                                                   9963-2\3935412                                     13                              Case No. 3:19-cv-01462
                                                                                                             COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                               1            69.     Tesla performed all of its obligations under the NDAs.

                                                                               2            70.     The Individual Defendants breached their NDAs with Tesla, including but not

                                                                               3 limited to paragraph 1 by, among other things, disclosing Tesla’s confidential, proprietary, and

                                                                               4 trade secret information (as defined under the Non-Disclosure Agreements) to Defendant Zoox, a

                                                                               5 direct competitor of Tesla, without legal justification or excuse.

                                                                               6            71.     Defendant Turner also breached his Non-Disclosure Agreement with Tesla,

                                                                               7 including but not limited to paragraph 9.2.1 by, among other things, directly and/or indirectly

                                                                               8 soliciting current Tesla employees for the benefit of Defendant Zoox, a direct competitor of Tesla,

                                                                               9 within twelve months of his employment with Tesla and without legal justification or excuse.
              SIDEMAN & BANCROFT LLP




                                                                              10            72.     As a direct and proximate result of the Individual Defendants’ breaches of their
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 NDAs, Tesla has sustained damages in an amount to be proven at trial.

                                                                              12                                     FOURTH CAUSE OF ACTION

                                                                              13                      (Breach of Duty of Loyalty, Cal. Labor Code §§ 2860, 2863)
LAW OFFICES




                                                                              14                Against the Individual Defendants (Turner, Cooper, Dement, and Emigh)

                                                                              15            73.     Tesla incorporates and re-alleges the preceding paragraphs of this Complaint as if

                                                                              16 fully set forth herein.

                                                                              17            74.     At all relevant times during their employment, the Individual Defendants, and each

                                                                              18 of them, owed Tesla a duty of loyalty.
                                                                              19            75.     California Labor Code Section 2860 provides that everything an employee acquires

                                                                              20 by virtue of their employment (other than the compensation received) “belongs to the employer,

                                                                              21 whether acquired lawfully or unlawfully, or during or after the expiration of the term of [their]

                                                                              22 employment.” Cal. Labor Code § 2860.

                                                                              23            76.     California Labor Code Section 2863 provides that “an employee who has any

                                                                              24 business to transact on [their] own account that is similar to that entrusted to the employee by

                                                                              25 [their] employer must give preference to the business of the employer.” Cal. Labor Code § 2863.

                                                                              26            77.     During the term of their employment with Tesla, each of the Individual Defendants

                                                                              27 breached their duties of loyalty owed to Tesla by, among other acts described above, taking with

                                                                              28 them and/or otherwise disclosing confidential, trade secret information to Defendant Zoox, a direct

                                                                                   9963-2\3935412                                     14                             Case No. 3:19-cv-01462
                                                                                                            COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                               1 competitor of Tesla.

                                                                               2            78.     As a result of the Individual Defendants’ breach of the duty of loyalty, Tesla has

                                                                               3 been damaged in amount to be proven at trial.

                                                                               4            79.     The Individual Defendants’ conduct was not only knowing, but malicious,

                                                                               5 fraudulent and oppressive and entitles Tesla to an award of punitive or exemplary damages.

                                                                               6                                       FIFTH CAUSE OF ACTION

                                                                               7                            (Aiding and Abetting Breach of Duty of Loyalty)

                                                                               8                                               Against Zoox

                                                                               9            80.     Tesla incorporates and re-alleges the preceding paragraphs of this Complaint as if
              SIDEMAN & BANCROFT LLP




                                                                              10 fully set forth herein.
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11            81.     Upon information and belief, Zoox (including Turner and Emigh, who were Zoox

                                                                              12 employees through some of the relevant time period) knew that the Individual Defendants were

                                                                              13 employees of Tesla and therefore had a duty of loyalty to act in Tesla’s best interests and to refrain
LAW OFFICES




                                                                              14 from competing with Tesla during the term of their employment. As such, Zoox intended to and

                                                                              15 did in fact aid and abet the Individual Defendants in breaching their duty of loyalty to Tesla by

                                                                              16 providing substantial assistance or encouragement to the Individual Defendants to so act.

                                                                              17            82.     As a result of Zoox’s substantial encouragement and/or assistance to the Individual

                                                                              18 Defendants in this regard, Tesla has been damaged in an amount to be proven at trial.
                                                                              19            83.     Upon information and belief, Zoox’s conduct was malicious, fraudulent and

                                                                              20 oppressive and entitles Tesla to an award of punitive and/or exemplary damages.

                                                                              21                                         PRAYER FOR RELIEF

                                                                              22            WHEREFORE, Plaintiff Tesla respectfully prays for relief and judgment in its favor, as

                                                                              23 follows:

                                                                              24            A.      That the Court issue a preliminary and permanent injunction returning Tesla’s

                                                                              25 confidential, proprietary, and trade secret information, removing and/or destroying any and all of

                                                                              26 Tesla’s confidential, proprietary, and trade secret information in the possession, custody or control

                                                                              27 of Defendants, and enjoining Defendants, their successors, officers, agents, and employees, and

                                                                              28 anyone acting in concert with or at their behest, from further access to or use of this information in

                                                                                   9963-2\3935412                                     15                              Case No. 3:19-cv-01462
                                                                                                            COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                               1 any way and from any further misappropriation of Tesla’s confidential, proprietary, and trade

                                                                               2 secret information;

                                                                               3             B.     That Tesla be awarded its full actual and consequential damages according to proof

                                                                               4 at trial;

                                                                               5             C.     That Tesla be awarded prejudgment interest to the fullest extent available under

                                                                               6 applicable law;

                                                                               7             D.     That Tesla be awarded Defendants’ unjust enrichment and restitution to the fullest

                                                                               8 extent available under applicable law;

                                                                               9             E.     That Tesla be awarded reasonable royalties to the fullest extent available under
              SIDEMAN & BANCROFT LLP




                                                                              10 applicable law;
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11             F.     That Tesla be awarded punitive, enhanced, and/or exemplary damages, including

                                                                              12 but not limited to doubled damages and unjust enrichment under Cal. Civ. Code Section 3426, to

                                                                              13 the fullest extent available under applicable law;
LAW OFFICES




                                                                              14             G.     That Tesla be awarded reasonable attorneys’ fees and costs to the fullest extent

                                                                              15 available under applicable law;

                                                                              16             H.     That Tesla be awarded such other injunctive and provisional remedies, as

                                                                              17 appropriate, as well as an accounting to the fullest extent available under applicable law; and,

                                                                              18             I.     That Tesla be granted such other and further relief as the Court deems just and
                                                                                   proper.
                                                                              19

                                                                              20 DATED: March 20, 2019                         SIDEMAN & BANCROFT LLP

                                                                              21                                               By:                /s/ Zachary J. Alinder
                                                                                                                                                      Zachary J. Alinder
                                                                              22
                                                                                                                                                    Attorneys for Plaintiff
                                                                              23                                                                        TESLA, INC.

                                                                              24

                                                                              25

                                                                              26

                                                                              27

                                                                              28

                                                                                   9963-2\3935412                                     16                              Case No. 3:19-cv-01462
                                                                                                            COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                               1                                             JURY DEMAND

                                                                               2            Pursuant to Civ. L.R. 3-6 and Fed. R. Civ. Proc. 38, Plaintiff Tesla, Inc. hereby demands a

                                                                               3 trial by a jury on all issues herein so triable.

                                                                               4

                                                                               5 DATED: March 20, 2019                         SIDEMAN & BANCROFT LLP

                                                                               6                                               By:               /s/ Zachary J. Alinder
                                                                                                                                                     Zachary J. Alinder
                                                                               7
                                                                                                                                                   Attorneys for Plaintiff
                                                                               8                                                                       TESLA, INC.

                                                                               9
              SIDEMAN & BANCROFT LLP




                                                                              10
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11

                                                                              12

                                                                              13
LAW OFFICES




                                                                              14

                                                                              15

                                                                              16

                                                                              17

                                                                              18
                                                                              19

                                                                              20

                                                                              21

                                                                              22

                                                                              23

                                                                              24

                                                                              25

                                                                              26

                                                                              27

                                                                              28

                                                                                   9963-2\3935412                                    17                              Case No. 3:19-cv-01462
                                                                                                            COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
